March 9, 2011 Mr. Michael R. Clampitt Senior Attorney Division of Corporation Finance United States Securities and Exchange Commission treet, N.E. Washington, DC20549 Re: Flushing Financial Corporation Form 10-K for the period ended December 31, 2009 Form 10-Q for the quarterly period ended March 31, 2010 Form 10-Q for the quarterly period ended June 30, 2010 Form 10-Q for the quarterly period ended September 30, 2010 Schedule 14A, filed April 8, 2010 File No. 001-33013 Dear Mr. Clampitt: We are providing this supplemental information to our previous response letter dated January 12, 2011 in regard to the company’s pooled trust preferred securities. We further reviewed the pooled trust preferred securities held in our investment portfolio at December 31, 2010. This review consisted of researching each of the individual banks which have securities included in these pools. We reviewed a schedule prepared by our independent consultant which included all issuers in the securities, and when deemed necessary, press releases and regulatory filings of the issuers. For each bank, our review included the following performance items of the banks: Ratio of tangible equity to assets Tier 1 Risk Weighted Capital Net interest margin Efficiency ratio for most recent two quarters Return on average assets for most recent two quarters Texas Ratio (ratio of non-performing assets plus assets past due over 90 days divided by tangible equity plus the reserve for loan losses) Credit ratings (where applicable) Capital issuances within the past year (where applicable) Ability to complete FDIC assisted acquisitions (where applicable) Based on the review of the above factors, we concluded that: All of the performing issuers in our pools are well capitalized banks, and do not appear likely to be closed by their regulators. All of the performing issuers in our pools will continue as a going concern and will not default on their securities. In order to estimate potential future defaults and deferrals, we segregated the remaining underlying issuers by their Texas Ratio. We then reviewed performing issuers with Texas Ratios in excess of 50.00%. The Texas Ratio is a key indicator of the health of the institution and the likelihood of failure. This ratio compares the problem assets of the institution to the institution’s available capital and reserves to absorb losses that are likely to occur in these assets. With very few exceptions, banks closed by the FDIC and state regulators over the past 14 months had Texas Ratios in excess of 100%, many significantly above this level. There were four issuers with Texas Ratios in excess of 50% for which we concluded there would not be a default. Pacific Capital Bank There was only one performing issuer in our pooled trust preferred securities with a Texas Ratio in excess of 70.0%. This issuer was recently recapitalized with a capital contribution of $470 million from a new investor who now controls the bank. This recapitalization required the accounting treatment for an acquisition. As a result, all of this bank’s loans were marked-to-market upon recapitalization, thereby recognizing in equity the estimated losses in their loan portfolio. However, the loans continue to be reported as non-accrual, resulting in the high Texas Ratio. This bank has operated profitably since it was recapitalized. This bank’s ratio of tangible equity to assets was 8.82%, and its Tier 1 risk weighted capital ratio was 14.26%, each at December 31, 2010. Based on the recent recapitalization of this issuer by a single investor, the recognition of the estimated losses in its loan portfolio in equity, the strong capital ratios, and its profitable operation since being recapitalized, we concluded this bank would not default. Wells Fargo This issuer is a money center bank with a credit rating of investment grade. This issuer’s Texas Ratio is 50.3%. We concluded, based on the credit rating of this issuer, and its access to capital markets to raise additional capital if needed, this issuer would not default. Banner Corporation This issuer, with a Texas Ratio of 51.4%, raised $161.6 million of additional capital in 2010 through a public offering of its common stock. This bank’s ratio of tangible equity to assets was 11.44%, and its Tier 1 risk weighted capital ratio was 15.61%, each at December 31, 2010. Since the capital was raised, the performance of this bank has improved. We concluded, based on the strong capital ratios, the improvement in the issuer’s operating performance, and the ability demonstrated to raise capital in the market, this issuer would not default. Western Alliance This issuer, with a Texas Ratio of 50.9%, has demonstrated six consecutive quarters of improving core pre-provision, pre-tax income, which was reported at $26.4 million for the quarter ended December 31, 2010. While core pre-tax pre provision is not a GAAP measure of performance, management believes this measure of earnings is an indication of earnings through ongoing operations that are available to cover possible losses and OTTI charges. This issuer reported a loss in the fourth quarter of 2010 primarily due to other-than-temporary impairment charges and charge-offs on its OREO, thereby recognizing the losses. This issuer reduced its provision for loan losses for the fourth quarter of 2010. This issuer has also completed an FDIC assisted acquisition, which, in our opinion, demonstrates confidence in the issuer by its regulator. Regulatory approval is required for all FDIC assisted acquisitions. We concluded, based on the improving core performance of the issuer, and the issuer’s ability to complete FDIC assisted acquisitions, this issuer will not default. There were no remaining issuers in our pooled trust preferred securities which had a Texas Ratio in excess of 70.00%. For the remaining issuers with a Texas Ratio between 50.00% and 69.99%, we estimated 25% of the related cash flows of the issuer would not be realized. We concluded that issuers with a Texas Ratio below 50.0% are considered healthy, and there was a minimal risk of default. We assigned a zero default rate to these issuers. Our analysis also assumed that issuers currently deferring would default with no recovery, and issuers that have defaulted will have no recovery. We had an independent third party prepare a discounted cash flow analysis for each of these pooled trust preferred securities based on the assumptions discussed above. The cash flows were discounted at the effective rate for each security. For each issuer that we assumed a 25% shortfall in the cash flows, the cash flow analysis eliminates 25% of the cash flow for each issuer effective immediately. Management concluded, based on this further review, there was no other-than-temporary credit impairment to be recognized in our financial statements above that previously recognized as of December 31, 2010. The Company does not have the intent to sell these securities and it is more likely than not the Company will not be required to sell the securities before recovery of the securities amortized cost basis. This conclusion is based upon considering the Company’s cash and working capital requirements, and contractual and regulatory obligations, none of which the Company believes would cause the sale of the securities. Therefore, based on this further review, the Company did not consider these investments to be other-than-temporarily impaired at December 31, 2010. Following the signature below are three exhibits in support of this review: Exhibit A – Assumptions Used for Impairment Test Exhibit B – Cash Flow Analysis of the Pooled Trust Preferred Securities Exhibit C – Valuation of the Pooled Trust Preferred Securities The Company further acknowledges that: · The Company is responsible for the adequacy and accuracy of the disclosure in the filings; · staff comments or changes to disclosure in response to staff comments do not foreclose the Commission from taking any action with respect to the filing; and · the Company may not assert staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Please contact me at 718-961-5400 extension 2704, or David Fry, Executive Vice President and Chief Financial Officer at extension 2738, should you wish to discuss any aspect of this response. Very truly yours, /s/John R. Buran John R. Buran President and Chief Executive Officer EXHIBIT A - Assumptions Used for Impairment Test Trapeza II December 31, 2010 Issuer Name Amount Tier 1 Risk Based Capital Ratio Texas Ratio Probable Default? % Default $ Default Comments Currently Paying (in thousands) Virginia Commerce Bancorp (Virginia Commerce Bank) 13.39% 57.9% Y 25% University Financial (Park Midway Bank, N A) 10.00% 50.8% Y 25% BNC Bancorp (Bank of North Carolina) 10.94% 46.5% N 0% - assume no default capital raise in 2010; FDIC assisted acquisition Stearns Financial Services (Stearns Bank National Association) 28.90% 42.7% N 0% - assume no default Beal Financial Corp 41.40% 41.4% N 0% - assume no default Sterling Bancshares (Sterling Bank) 15.43% 38.0% N 0% - assume no default Flagstar Bank, FSB 17.28% 37.9% N 0% - assume no default Capital raise in 4th quarter SunTrust Bank (GB&T Bancshares) 13.67% 37.3% N 0% - assume no default money center bank with investment grade rating from rating agencies MainSource Financial Group (MainSource Bank) 15.53% 37.2% N 0% - assume no default Bank of America Corp (Bank of America, National Association) 11.24% 32.4% N 0% - assume no default money center bank with investment grade rating from rating agencies FNB Corp (First National Bank of Pennsylvania) 11.38% 28.8% N 0% - assume no default M&T Bank Corporation (M&T Bank, N A) 9.47% 28.6% N 0% - assume no default money center bank with investment grade rating from rating agencies Century Bancshares (Century Bank of Kentucky, Inc.) 11.49% 27.8% N 0% - assume no default Citigroup (Citibank (New York State)) 12.91% 27.1% N 0% - assume no default money center bank with investment grade rating from rating agencies Umpqua Bank 16.36% 24.4% N 0% - assume no default Woodforest Financial Group 21.70% 21.7% N 0% - assume no default Guaranty Bancshares (Guaranty Bond Bank) 12.90% 12.9% N 0% - assume no default First Southern Bancorp (First Southern National Bank) 19.69% 7.1% N 0% - assume no default New Mexico Banquest (First National Bank of Santa Fe) 15.09% 4.1% N 0% - assume no default Total performing Currently Deferring BankAtlantic 431.7% Y 100% First Bank 231.4% Y 100% FNB United 648.6% Y 100% First Mariner Bank 519.2% Y 100% Hanmi Bank 65.3% Y 100% Pacific Capital Bank, National Association 197.6% Y 100% Total deferring Total outstanding Defaulted First National Bank (AZ) Franklin Bank Corp Imperial Capital Bancorp FBOP UCBH Total defaulted Total deferring and defaulted Total Outstanding EXHIBIT A - Assumptions Used for Impairment Test Tpref Funding III December 31, 2010 Issuer Name Amount Tier 1 Risk Based Capital Ratio Texas Ratio Probable Default? % Default $ Default Comments Currently Paying (in thousands) Pacific Capital Bank 14.26% 205.8% N 0% - assume no default assume no default - bank recapitalized in 2010 by new investor. Non-performing loans marked-to-market. New investor invested $470 million. Mercantil Commercebank 17.92% 69.4% Y 25% owned by foreign bank that has invested capital as needed in the past Border Capital Group 15.99% 61.6% Y 25% Tier 1 risk weighted capital of 15.99% at 12/31/10 National Banking Corp 12.40% 54.9% Y 25% Banner Corporation 15.61% 51.4% N 0% - assume no default Raised $161.6 million common stock in 2010 via public offering, demonstaring access to public markets to raise capital. Western Alliance 11.97% 50.9% Y 0% - assume no default improving operating results. Approved for FDIC assisted deals as shown in completed FDIC assisted transaction. Wells Fargo 11.16% 50.3% N 0% - assume no default money center bank with investment grade rating from rating agencies Commnity Bancshares of Mississippi 13.86% 44.1% N 0% - assume no default Greater Sacramento 12.64% 41.5% N 0% - assume no default Beal Financial Corp 41.40% 41.1% N 0% - assume no default ETB Holdings 13.75% 40.2% N 0% - assume no default First Dakota 10.88% 37.4% N 0% - assume no default Bank of America Corp (Bank of America, National Association) 11.24% 32.4% N 0% - assume no default money center bank with investment grade rating from rating agencies HF Financial 11.31% 31.8% N 0% - assume no default Susquehenna 12.65% 30.9% N 0% - assume no default M&T Bank Corporation (M&T Bank, N A) 9.47% 28.6% N 0% - assume no default money center bank with investment grade rating from rating agencies Hometown Community 12.69% 27.2% N 0% - assume no default Citigroup (Citibank (New York State)) 12.91% 27.1% N 0% - assume no default money center bank with investment grade rating from rating agencies Huntington Bancshares 11.55% 25.2% N 0% - assume no default Umpqua Bank 16.36% 24.4% N 0% - assume no default Central Trust 16.76% 20.6% N 0% - assume no default Currently Deferring BankAtlantic 431.7% Y 100% Dearborn 248.7% Y 100% River Valley 96.6% Y 100% Northeast 41.1% Y 100% Bridgeview 116.1% Y 100% Total deferring Total outstanding Defaulted First National Bank (AZ) NetBank Vineyard FBOP UCBH Total defaulted Total deferring and defaulted Total Outstanding EXHIBIT A - Assumptions Used for Impairment Test Trust Preferred CDO Rated Tranche Analysis Sandler O'Neill & Partners, L.P. 12/31/10 Trapeza II Original Collateral L + 3.34% Outstanding Collateral Deferring/Defaulted Collateral Paying Collateral Interest available to Rated Notes (based on current rates) in Apr-2010 Class A-1A Aa1 / A+ / AAA L + .65%/1.30%after 4/2013 Periodic Interest Due (based on current rates) Excess Collateral Reserve Available for Interest Payments 0 Principal Shortfall Maximum One Time Additional Default/ 0% Recovery 72.4% Maximum One Time Additional Default/ 10% Recovery NA NA Interest Shortfall Maximum One Time Additional Default/ 0% Recovery 93.5% Maximum One Time Additional Default/ 10% Recovery 93.5% Class A-1B A3 / BB- / A L + .88% Periodic Interest Due (based on current rates) Excess Collateral Reserve Available for Interest Payments 0 Class B Ba1 / NR / BBB L + .70% Periodic Interest Due (based on current rates) Excess Collateral Cash Available For Coverage Payments Reserve Available for Interest Payments 0 Class C Ca / NR / C L + 1.90% Periodic Interest Due (based on current rates) Excess Collateral Reserve Available for Interest Payments 0 Principal Shortfall Maximum One Time Additional Default/ 0% Recovery 0 0.0% Maximum One Time Additional Default/ 10% Recovery 0 0.0% Interest Shortfall Maximum One Time Additional Default/ 0% Recovery 0 0.0% Maximum One Time Additional Default/ 10% Recovery 0 0.0% Class D Ca / NR / C L + 2.65% Periodic Interest Due (based on current rates) Excess Collateral Cash Available For Coverage Payments 0 Reserve Available for Interest Payments 0 Principal Shortfall Maximum One Time Additional Default/ 0% Recovery 0 0.0% Maximum One Time Additional Default/ 10% Recovery 0 0.0% Interest Shortfall Maximum One Time Additional Default/ 0% Recovery 0 0.0% Maximum One Time Additional Default/ 10% Recovery 0 0.0% *Default Assumptions No recovery assumed on FNB AZ ($11.33MM), Franklin ($9MM), FBOP ($8.725MM), Imperial Capital ($13.33MM), UCBH ($9MM) defaults Hanmi ($5.301MM), First Mariner ($2MM), BankAtlantic ($12MM), Pacific Crest ($13.33MM), First Banks ($13.33MM) and Catawba ($5MM) deferrals assume same recovery rate as additional defaults. Recoveries applied one year after default/deferral. Forward LIBOR rates applied as of 12/31/2010 Principal Shortfall is $1 shortfall measured at collateral maturity Interest Shortfall is $1 shortfall at any time from now until maturity Cash Flows are based on information from Quarterly Reports and Offering Memorandum. Analysis assumes no Swap- actual $3.3mm basis swap is in transaction which matures 2010 Disclaimer: The information contained herein is illustrative and is not intended to predict actual results, which may differ substantially from those reflected in the information.Hypothetical performance analyses are based on certain assumptions with respect to significant factors that may prove not to be assumed.The hypothetical performance data addresses only certain aspects of the applicable security’s characteristics and thus does not provide a complete assessment.As such, the information may not reflect the impact of all structural characteristics of the security, including call events and cashflow priorities at all prepayment levels and/or interest rates.Prospective investors should consider whether the behavior of these securities should be tested based on assumptions different from those included in the information.The assumptions underlying the information, including structure and collateral, may be modified from time to time to reflect changed circumstances.This report is for informational purposes only and is not an offer to buy or sell any of the securities mentioned herein. EXHIBIT A - Assumptions Used for Impairment Test Trust Preferred CDO Rated Tranche Analysis Sandler O'Neill & Partners, L.P. 12/31/10 TPREF Funding III Original Collateral Outstanding Collateral 3M Libor +3.35% Deferring/Defaulted Collateral Paying Collateral Cash available to Rated Notes as of Jan-2011 (based on current rates) Class A-1 Aa1/BB+/AAA 3M Libor +.80% Periodic Interest Due (based on current rates) % of Paying Collateral Excess Collateral 84.5% Reserve Available for Interest Payments Principal Shortfall Maximum One Time Additional Default/ 0% Recovery * 64.6% Maximum One Time Additional Default/ 10% Recovery * 72.1% Interest Shortfall Maximum One Time Additional Default/ 0% Recovery * 41.6% Maximum One Time Additional Default/ 10% Recovery * 47.3% Class A-2 A1/BB-/BBB 3M Libor +.90% Periodic Interest Due (based on current rates) % of Paying Collateral Excess Collateral 40.1% Remaining Cash Available For Coverage Payments Reserve Available for Interest Payments Principal Shortfall Maximum One Time Additional Default/ 0% Recovery * 49.7% Maximum One Time Additional Default/ 10% Recovery * 55.7% Interest Shortfall Maximum One Time Additional Default/ 0% Recovery * 41.6% Maximum One Time Additional Default/ 10% Recovery * 47.3% Class B Ca/NR/C 3M Libor +1.90% Periodic Interest Due (based on current rates) % of Paying Collateral Excess Collateral -37.0% Remaining Cash Available For Coverage Payments 0 Reserve Available for Interest Payments Principal Shortfall Maximum One Time Additional Default/ 0% Recovery * 0 0.0% Maximum One Time Additional Default/ 10% Recovery * 0 0.0% Interest Shortfall Maximum One Time Additional Default/ 0% Recovery * 0 0.0% Maximum One Time Additional Default/ 10% Recovery * 0 0.0% *Default Assumptions BankAtlantic ($15MM), Dearborn ($10MM), River Valley ($3MM), Northeast ($5MM) and Bridgeview ($15MM) deferrals assume same recovery rate as additional defaults.Recoveries applied one year after default/deferral. NetBank ($4.25MM), FNB AZ ($15MM), FBOP ($17.5MM), UCBH ($10MM) and Vineyard ($5MM) defaults assume no recovery Forward LIBOR rates applied as of 12/31/2010 Principal Shortfall is $1 shortfall measured at collateral maturity Interest Shortfall is $1 shortfall at any time from now until maturity This deal does not have a PIK feature.Any interest shortfall to the rated notes is an Event of Default. This analysis assumes an Event of Default triggers an acceleration of maturity.Cumulative Interest Shortfall is assumed to be paid after scheduled interest for each respective class. Disclaimer: The information contained herein is illustrative and is not intended to predict actual results, which may differ substantially from those reflected in the information.Hypothetical performance analyses are based on certain assumptions with respect to significant factors that may prove not to be assumed.The hypothetical performance data addresses only certain aspects of the applicable security’s characteristics and thus does not provide a complete assessment.As such, the information may not reflect the impact of all structural characteristics of the security, including call events and cashflow priorities at all prepayment levels and/or interest rates.Prospective investors should consider whether the behavior of these securities should be tested based on assumptions different from those included in the information.The assumptions underlying the information, including structure and collateral, may be modified from time to time to reflect changed circumstances.This report is for informational purposes only and is not an offer to buy or sell any of the securities mentioned herein EXHIBIT B - Cash Flow Analysis of the Pooled Trust Preferred Securities Cash Flow Analysis - TPREF III Prepared By Sandler O'Neill & Partners As of 12/31/2010 Assumptions: See assumptions tab -Initial discount rates are set to original coupon spread and are not intended to reflect current market values * All assumptions based on criteria and information provided by Flushing Financial Corporation.Sandler O'Neill & Partners, L.P. does not make any representations or warranties about such assumptions or the sufficiency of such assumptions for any particular purpose. COLLATERAL Date Days act/360 Cum. Days 30/360 Period LIBOR Performing Balance Interest (including reinvestment) Matured Principal Called Amount Call Premium Defaults Recoveries Reserve Payout Total Cashflow 1/7/2011 92 90 32 % 0 0 0 0 0 4/7/2011 90 33 % 0 0 0 0 0 7/7/2011 91 34 % 0 0 0 0 0 10/7/2011 92 35 % 0 0 0 0 0 1/7/2012 92 36 % 0 0 0 0 0 4/7/2012 91 37 % 0 0 0 0 0 7/7/2012 91 38 % 0 0 0 0 0 10/7/2012 92 39 % 0 0 0 0 0 1/7/2013 92 40 % 0 0 0 0 0 4/7/2013 90 41 % 0 0 0 0 0 7/7/2013 91 42 % 0 0 0 0 0 0 10/7/2013 92 43 % 0 0 0 0 0 0 1/7/2014 92 44 % 0 0 0 0 0 0 4/7/2014 90 45 % 0 0 0 0 0 0 7/7/2014 91 46 % 0 0 0 0 0 0 10/7/2014 92 47 % 0 0 0 0 0 0 1/7/2015 92 48 % 0 0 0 0 0 0 4/7/2015 90 49 % 0 0 0 0 0 0 7/7/2015 91 50 % 0 0 0 0 0 0 10/7/2015 92 51 % 0 0 0 0 0 0 1/7/2016 92 52 % 0 0 0 0 0 0 4/7/2016 91 53 % 0 0 0 0 0 0 7/7/2016 91 54 % 0 0 0 0 0 0 10/7/2016 92 55 % 0 0 0 0 0 0 1/7/2017 92 56 % 0 0 0 0 0 0 4/7/2017 90 57 % 0 0 0 0 0 0 7/7/2017 91 58 % 0 0 0 0 0 0 10/7/2017 92 59 % 0 0 0 0 0 0 1/7/2018 92 60 % 0 0 0 0 0 0 4/7/2018 90 61 % 0 0 0 0 0 0 7/7/2018 91 62 % 0 0 0 0 0 0 10/7/2018 92 63 % 0 0 0 0 0 0 1/7/2019 92 64 % 0 0 0 0 0 0 4/7/2019 90 65 % 0 0 0 0 0 0 7/7/2019 91 66 % 0 0 0 0 0 0 10/7/2019 92 67 % 0 0 0 0 0 0 1/7/2020 92 68 % 0 0 0 0 0 0 4/7/2020 91 69 % 0 0 0 0 0 0 7/7/2020 91 70 % 0 0 0 0 0 0 10/7/2020 92 71 % 0 0 0 0 0 0 1/7/2021 92 72 % 0 0 0 0 0 0 4/7/2021 90 73 % 0 0 0 0 0 0 7/7/2021 91 74 % 0 0 0 0 0 0 10/7/2021 92 75 % 0 0 0 0 0 0 1/7/2022 92 76 % 0 0 0 0 0 0 4/7/2022 90 77 % 0 0 0 0 0 0 7/7/2022 91 78 % 0 0 0 0 0 0 10/7/2022 92 79 % 0 0 0 0 0 0 1/7/2023 92 80 % 0 0 0 0 0 0 4/7/2023 90 81 % 0 0 0 0 0 0 7/7/2023 91 82 % 0 0 0 0 0 0 10/7/2023 92 83 % 0 0 0 0 0 0 1/7/2024 92 84 % 0 0 0 0 0 0 4/7/2024 91 85 % 0 0 0 0 0 0 7/7/2024 91 86 % 0 0 0 0 0 0 10/7/2024 92 87 % 0 0 0 0 0 (0
